DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-6 and 9-20 are allowed in this application.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ryan Dean on 1/17/22, followed by an email from Mr. Ryan Dean on 3/2/22.
THE APPLICATION HAS BEEN AMENDED AS DETAILED:

wherein the computer program includes commands which cause a computer to execute steps based on a block chain, the steps comprising:
receiving, by a reception unit of an advertisement market server via a wired or wireless communication network adapter, first information about the advertisement transaction request, second information about a reward payment condition and a sealed first coin from an advertiser device;
receiving, by the reception unit via the wired or wireless communication network adapter, advertisement selection information from an advertisement agency;
if the advertisement selection information corresponds to the first information, generating, by an advertisement management unit of the advertisement market server, an advertisement page based on the first information;
transmitting, by the advertisement management unit via the wired or wireless communication network adapter, the advertisement page to the advertisement agency so that the advertisement page is exposed through the advertisement agency;
transmitting, by a coin distributing unit of the advertisement market server via the wired or wireless communication network adapter, a sealed second coin to the advertisement agency and digital coins which have value while being sealed in an unusable state for a demander; [[and]]
wherein the reception unit, the advertisement management unit, and the coin distributing unit each comprises a software module disposed on the advertisement market server or another server;
if the reward payment condition is satisfied, transmitting via the wired or wireless communication network adapter a first key corresponding to the sealed second coin to the advertisement agency and a second key corresponding to the sealed third coin to the advertisement exposure target, wherein the reward payment condition is satisfied when an action corresponding to the application signal is performed by the advertisement exposure target, and wherein the first key is for unsealing the sealed second coin to convert the sealed second coin into a usable coin and the second key is for unsealing the sealed third coin to convert the sealed third coin into a usable coin; and
wherein the second information comprises at least one of:
	information relating to number of the sealed second coin and number of the sealed third coin;
	information relating to a division of the sealed first coin; and
	information relating to a transmission of the first key and the second key.
2.  (previously presented) The non-transitory computer readable medium of claim 1, wherein the steps further comprise:
transmitting a settlement request signal to the advertiser device; and
receiving a third key corresponding to the sealed first coin from the advertiser device.
3.  (previously presented) The non-transitory computer readable medium of claim 2, wherein the transmitting a settlement request signal to the advertiser device comprises:
if a number of the advertisement agency that received the sealed second coin and the advertisement exposure target that received the sealed third coin corresponds to a predetermined number, transmitting the settlement request signal to the advertiser device.
4.  (previously presented) The non-transitory computer readable medium of claim 1, wherein the transmitting a sealed second coin to the advertisement agency and a sealed third coin to an advertisement exposure target comprises:
if the sealed second coin and the sealed third coin are transmitted, generating a first transaction; and
transmitting the first transaction to a plurality of nodes to cause the first transaction to be recorded to a first block at each of the plurality of nodes.

if the first key and the second key are transmitted, generating a second transaction;
transmitting the second transaction to a plurality of nodes to cause the second transaction to be recorded to a second block at each of the plurality of nodes.
6.  (previously presented) The non-transitory computer readable medium of claim 2, wherein the receiving a third key corresponding to the sealed first key comprises:
if the third key is received, generating a third transaction;
transmitting the third transaction to a plurality of nodes to cause the third transaction to be recorded to a third block at each of the plurality of nodes.
7-8.  (cancelled)
9.  (previously presented) The non-transitory computer readable medium of claim 1, wherein the transmitting a first key corresponding to the sealed second coin to the advertisement agency and a second key corresponding to the sealed third coin to the advertisement exposure target comprises:
if the reward payment condition is satisfied, receiving a first public key of the advertisement agency and a second public key of the advertisement exposure target;

transmitting second data obtained by encrypting the second key with the second public key to the advertisement exposure target.
10.  (previously presented) The non-transitory computer readable medium of claim 2, wherein the transmitting a settlement request signal to the advertiser device comprises:
generating a third public key and a private key corresponding to the third public key; and
transmitting the third public key to the advertiser device together with the settlement request signal.
11.  (previously presented) The non-transitory computer readable medium of claim 10, wherein the receiving a third key corresponding to the sealed first key from the advertiser device comprises:
receiving third data obtained by encrypting the third key with the third public key;
decrypting the third data using the private key and extracting the third key; and
unsealing the sealed first coin using the third key.
12.  (previously presented) The non-transitory computer readable medium of claim 4, wherein the first transaction is recognized as being verified by a consensus algorithm when a first nonce value is recognized as valid in each of the plurality of nodes after any one of the plurality of nodes extracts the first nonce value satisfying a predetermined first condition.

wherein the hash value of the first block is generated when information stored in a header of the first block and the first nonce value are transformed through the hash algorithm.
14.  (previously presented) The non-transitory computer readable medium of claim 5, wherein the second transaction is recognized as being verified by a consensus algorithm when a second nonce value is recognized as valid in each of the plurality of nodes after any one of the plurality of nodes extracts the second nonce value satisfying a predetermined second condition.
15.  (previously presented) The non-transitory computer readable medium of claim 14, wherein the predetermined second condition is satisfied when a hash value of the second block is smaller than a difficulty value of the second block, and
wherein the hash value of the second block is generated when information stored in a header of the second block and the second nonce value are transformed through the hash algorithm.
16.  (previously presented) The non-transitory computer readable medium of claim 6, wherein the third transaction is recognized as being verified by a consensus algorithm when a third nonce value is recognized as valid in each 
17.  (previously presented) The non-transitory computer readable medium of claim 16, wherein the predetermined third condition is satisfied when a hash value of the third block is smaller than a difficulty value of the third block, and
wherein the hash value of the third block is generated when information stored in a header of the third block and the third nonce value are transformed through the hash algorithm.
18.  (previously presented) The non-transitory computer readable medium of claim 1, wherein the sealed first coin, the sealed second coin and the sealed third coin are coins in a frozen state,
wherein the frozen state is a state that is not transmitted to another entity within the block chain network unit the hold command is released.
19.  (previously presented) The non-transitory computer readable medium of claim 1, wherein the reward payment condition is satisfied if the advertisement exposure target accesses a website for installing a specific application through the advertisement page.
20.  (previously presented) The non-transitory computer readable medium of claim 1, wherein the reward payment condition is satisfied if the advertisement exposure target has installed a specific game application 

Allowable Subject Matter
As stated, claims 1-6 and 9-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the claim amendments and Applicant’s arguments. Under Step 2A, Prong 2, the additional elements of the independent claims are doing more than just adding the words “apply it” with the abstract idea. A computer is not merely being used as a tool to perform the abstract idea. 
Upon further review of the amended claims the 101 rejection is not applicable because in ordered combination it is a practical application. As recited in the claims, claim contains the specific elements of 
“receiving, by a reception unit of… market server via a wired or wireless communication network adapter, first information about the advertisement transaction request, second information about a reward payment condition and a sealed first coin from an advertiser device… 
receiving… selection information from an advertisement agency… 

transmitting, by the advertisement management unit… the advertisement page to the advertisement agency… 
transmitting, by a coin distributing unit of the advertisement market server… a sealed second coin to the advertisement agency and a sealed third coin to an advertisement exposure target upon receiving an application signal from the advertisement exposure target based on the second information through the advertisement page, wherein the sealed second coin and the sealed third coin are coins which have value while being sealed in an unusable state for a demander…
If… payment condition is satisfied, transmitting… a first key corresponding to the sealed second coin to… agency and a second key corresponding to the sealed third coin to the… exposure target…  payment condition is satisfied when an action corresponding to the application signal is performed by… target, and wherein the first key is for unsealing the sealed second coin to convert the sealed second coin into a usable coin and the second key is for unsealing the sealed third coin to convert the sealed third coin into a usable coin; and

Furthermore, the combination of additional elements are not well understood, routine, and conventional. For example, it is not well understood, routine, and conventional for matching and transacting on advertisement request with advertiser and advertisement agency, using encryption for payment. Furthermore, the 101 rejection is not applicable because in ordered combination it is a practical application.   As such, the rejection under 35 U.S.C. 101 is withdrawn.  

The instant invention overcomes 35 USC §103 rejection because the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other independent claims.  See the specific claim elements recited above.
As recited in the claims, claim specific elements of:
“receiving, by a reception unit of… market server via a wired or wireless communication network adapter, first information about the 
receiving… selection information from an advertisement agency… 
generating, by an advertisement management unit… an advertisement page… 
transmitting, by the advertisement management unit… the advertisement page to the advertisement agency… 
transmitting, by a coin distributing unit of the advertisement market server… a sealed second coin to the advertisement agency and a sealed third coin to an advertisement exposure target upon receiving an application signal from the advertisement exposure target based on the second information through the advertisement page, wherein the sealed second coin and the sealed third coin are coins which have value while being sealed in an unusable state for a demander…
If… payment condition is satisfied, transmitting… a first key corresponding to the sealed second coin to… agency and a second key corresponding to the sealed third coin to the… exposure target…  payment condition is satisfied when an action corresponding to the application signal is performed by… target, and wherein the first key is for unsealing the 
wherein the second information comprises at least one of: information relating to number of the sealed second coin and number of the sealed third coin; information relating to a division of the sealed first coin; and information relating to a transmission of the first key and the second key”, limit the claims in a specific and narrow way that overcome the prior art.
The prior art of record, Reuther (20080109285) teaches a computer implemented commerce technique for determining relevant advertisements in response to queries.  However, Reuther does not teach or suggest (in combination with the other elements) specifying that the second information is either the sealed second coin and sealed third coin, a division of sealed first coin, or the transmission of the first and second key.   Reid (20180232526) teaches a transaction system that establishes a separation of duties and segregation of data elements to creates a high security trading environment and generates a robust distributed ledger.  Girard (20150019307) teaches selling or cross-selling goods and services by creating an incentive for customer to participate in part of the ThriveHive (How To Reach Out to Bloggers & Social Media Influencers, https://thrivehive.com/how-to-reach-out-to-bloggers-social-media-influencers/, August 22, 2016) teaches planning and executing a media campaign for product and services by reaching out to bloggers and social media influencers with proper “ask” and an “offer” that is mutually beneficial.   
Reuther, Reid, Girard and ThriveHive – alone or in combination – do not disclose having a process that includes the utility of a second information that is either the sealed second coin and sealed third coin, a division of sealed first coin, or the transmission of the first and second key (in combination with the other claim elements).  Therefore the claims are deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   Information regarding the status of an application may 

/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698